--------------------------------------------------------------------------------

Exhibit 10.1


CAPSTEAD MORTGAGE CORPORATION
2017 ANNUAL INCENTIVE COMPENSATION PROGRAM
 
Purpose:
Capstead Mortgage Corporation (the “Company”) has established the 2017 Annual
Incentive Compensation Program (the “2017 Short Term Program”) to implement the
Company’s short-term incentive pay program in an effort to:  (i) align executive
variable cash compensation with the annual objectives of the Company, (ii)
motivate executives to create sustained stockholder value, and (iii) ensure
retention of key executives by ensuring that cash compensation remains
competitive.
   
Participants:
Executive officers of the Company designated by the Compensation Committee.
   
Payout Criteria:
The formula and performance-based methodology for determining annual incentive
compensation is adopted effective January 1, 2017.  The “target” payment under
the 2017 Short Term Program for each executive officer will be 125% of his or
her base salary at January 1, 2017, with the award, if any, payable in cash.
 
The criteria for payment to participants under the 2017 Short Term Program and
the weighting of such criteria is as follows:
     
Performance Metrics and Weighting
     
·     45% of the payout is calculated based on Relative Economic Return metrics
(30% measured against Peer Agency mREITs, as defined below)
(15% measured against Peer mREITs, as defined below)
 
·     10% of the payout is calculated based on a Relative Operating Efficiency
metric, as measured against Peer mREITs
 
·     30% of the payout is calculated based on an Absolute Economic Return
metric
 
·     15% of payout is calculated based on performance against Individual
Objectives
   
Payout Factors:
The payout factor for each of the Relative Economic Return and the Absolute
Economic Return metrics is 0% - 200%, rounded to the nearest whole percentage,
based on actual performance against approved objectives, as more fully described
below.
 
The payout factor for the Relative Operating Efficiency metric is 0% - 150%,
rounded to the nearest whole percentage, based on actual performance against
approved objectives, as more fully described below.
 
The payout factor for the Individual Objectives metric is 0% - 150%, based on
actual individual performance as measured against approved individual
objectives.
   
Relative Economic
Return, as
Measured against
Peer Agency
mREITs:
A portion of the payout of each participant’s total award pursuant to the 2017
Short Term Program will be based on the relative economic performance of the
Company, as compared with the Company’s peers which invest primarily in
residential mortgage pass-through securities issued and guaranteed by
government-sponsored entities, either Fannie Mae or Freddie Mac, or an agency of
the federal government, Ginnie Mae, as selected by the Compensation Committee
(“Peer Agency mREITs”).  The economic performance for the Company and each of
the Peer Agency mREITs will be calculated as the respective change in book value
per share of common stock plus dividends declared per share of common stock
during 2017, divided by beginning per share book value for each such entity
(“Relative Economic Return”).  The Company will then be ranked against each of
the Peer Agency mREITs and assigned a percentile of relative performance.  The
portion of each participant’s total payout attributable to Relative Economic
Return as measured against Peer Agency mREITs will equal 30% of the target award
multiplied by the applicable payout factor.

 

--------------------------------------------------------------------------------

The specific payout factor for Relative Economic Return, as measured against
Peer Agency mREITs, will be calculated as follows:
   
Performance Level
Relative Economic Return
Percentile, as Measured
Against Peer Agency mREITs
Payout Factor, as a
Percentage of Target
   
Below Threshold
<40th Percentile
0%
   
Threshold
40th Percentile
50%
   
Target
60th Percentile
100%
   
Maximum
≥80th Percentile
200%
               
If the Company’s Relative Economic Return, as measured against Peer Agency
mREITs, equals or exceeds the 40th percentile when ranked against the Peer
Agency mREITs, the payout factor as a percentage of the target payout will be
determined using a straight-line interpolation between the threshold and target
performance levels or the target and maximum performance levels, as the case may
be, depending upon the actual percentile ranking of the Company relative to the
Peer Agency mREIT peer group.  By way of example, a ranking in the 50th
percentile would result in a payout factor of 75%, and a ranking in the 70th
percentile would result in a payout factor of 150%.
   
Relative Economic
Return, as
Measured against
Peer mREITs:
A portion of the payout of each participant’s total award pursuant to the 2017
Short Term Program will be based on the relative economic performance of the
Company, as compared with each of the Company’s peers which invest in a variety
of mortgage securities, not limited to Peer Agency mREITs, as selected by the
Compensation Committee (the “Peer mREITs”).  The relative economic performance
of the Company and each of the Peer mREITs will be calculated consistent with
the calculation for Relative Economic Return as measured against Peer Agency
mREITs described above.  The portion of each participant’s total payout
attributable to Relative Economic Return as measured against Peer mREITs will
equal 15% of the target award multiplied by the applicable payout factor.
 
The specific payout factor for Relative Economic Return, as measured against
Peer mREITs, will be calculated as follows:
     
Performance Level
Relative Economic Return
Percentile, as Measured
Against Peer mREITs
Payout Factor, as a
Percentage of Target
   
Below Threshold
<40th Percentile
0%
   
Threshold
40th Percentile
50%
   
Target
60th Percentile
100%
   
Maximum
≥80th Percentile
200%
               
If the Company’s Relative Economic Return, as measured against Peer mREITs,
equals or exceeds the 40th percentile when ranked against each of the Peer
mREITs, the payout factor as a percentage of the target payout will be
determined using a straight-line interpolation between the threshold and target
performance levels or the target and maximum performance levels, as the case may
be, depending upon the actual percentile ranking of the Company relative to the
Peer mREIT group.  By way of example, a ranking in the 50th percentile would
result in a payout factor of 75%, and a ranking in the 70th percentile would
result in a payout factor of 150%.

 
2

--------------------------------------------------------------------------------

Relative
Operating
Efficiency, as
measured against
Peer mREITs:
A portion of the payout of each participant’s total award pursuant to the 2017
Short Term Program will be based on relative operating efficiency of the
Company, as compared with each of the Peer mREITs.  The operating efficiency
will be calculated based on the ratio of total general and administrative costs,
including management fees, to long-term investment capital (defined as average
stockholders’ equity plus average long-term unsecured borrowings), calculated
for the 2017 calendar year.  The portion of each participant’s total payout
attributable to Relative Operating Efficiency as measured against Peer mREITs
will equal 10% of the target award multiplied by the applicable payout factor.
 
The specific payout factor for Relative Operating Efficiency, as measured
against Peer mREITs will be calculated as follows:
     
Performance Level
Relative Operating Efficiency
Percentile, as Measured
Against Peer Agency mREITs
Payout Factor, as a
Percentage of Target
   
Below Threshold
<85th Percentile
0%
   
Threshold
85th Percentile
50%
   
Target
90th Percentile
100%
   
Maximum
≥95th Percentile
150%
               
If the Company’s Relative Operating Efficiency, as measured against Peer mREITs,
equals or exceeds the 85th percentile when ranked against each of the Peer
mREITs, the payout factor as a percentage of the target payout will be
determined using a straight-line interpolation between the threshold and target
performance levels or the target and maximum performance levels, as the case may
be, based on the actual percentile ranking of the Company relative to the Peer
mREIT group.  By way of example, a ranking in the 87th percentile would result
in a payout factor of 70%, and a ranking in the 92th percentile would result in
a payout factor of 120%.
   
Absolute
Economic
Return:
A portion of the payout of each participant’s total award pursuant to the 2017
Short Term Program will be based on absolute economic return of the Company. 
The absolute economic return for the Company will be calculated as the
respective change in book value per share of common stock of the Company plus
dividends declared per share of common stock during 2017, divided by beginning
per share book value (“Absolute Economic Return”).  The portion of each
participant’s total payout attributable to Absolute Economic Return will equal
30% of the target award multiplied by the applicable payout factor.
     
The specific payout factor for Absolute Economic Return will be calculated as
follows:
     
Performance Level
Absolute Economic Return
Payout Factor, as a
Percentage of Target
   
Below Threshold
<6.0%
0%
   
Threshold
  6.0%
50%
   
Target
  9.0%
100%
   
Maximum
≥12.0%
200%
               
If the Company’s Absolute Economic Return equals or exceeds 6.0%, the payout
factor as a percentage of the target payout will be determined using a
straight-line interpolation between the threshold and target performance levels
or the target and maximum performance levels, as the case may be, depending upon
the actual Absolute Economic Return of the Company.  By way of example, an
Absolute Economic Return of 7.5% would result in a payout factor of 75% of the
target award, and an Absolute Economic Return or 10.5% would result in a payout
factor of 150% of the target award.

 
3

--------------------------------------------------------------------------------

Individual
Objectives:
A portion of the payout of each participant’s total award pursuant to the 2017
Short Term Program will be based on attaining individual objectives set by the
Compensation Committee.  The individual performance metric will be measured
against the attainment of certain specified individual objectives.  The portion
of each participant’s total payout attributable to Individual Objectives will
equal 15% of the target award multiplied by the applicable payout factor.
 
The specific payout factor for the Individual Objective metric will range from
0% to 150%, based on the individual’s performance rating measured against
specific individual objectives as determined by the Compensation Committee.
   
Plan Year:
The 2017 Short Term Program will correspond with the Company’s 2017 fiscal year.
   
Eligibility:
Eligibility is limited to the executive officers of the Company.  Participants
must be actively employed by the Company on the last working day of the Plan
Year to receive an incentive award, except as otherwise provided below or by
regulatory provisions.  If a participant dies, becomes disabled, or retires
prior to the payment of awards, or if a participant’s job is eliminated and such
job elimination makes the participant eligible to receive benefits under a
Company severance plan or policy, the participant may receive a payout, at the
time other incentive awards are paid, based on actual time in the position and
actual results of the Company. Eligibility and individual target amounts may be
prorated. A participant’s year-end base salary will be used to calculate the
incentive award in the case of those individuals actively employed by the
Company on the last working day of the Plan Year. A participant’s base salary at
the time of death, disability, retirement, or job elimination will be used to
calculate the pro-rated incentive award in those specific circumstances. All
proration of incentive awards will be calculated based on whole month
participation.
   
Definitions:
“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).
 
“Retirement” is defined as (i) age fifty-five (55), so long as the participant
has completed at least ten (10) years of continuous service immediately prior to
retirement, or (ii) age sixty-five (65).
 
“Actively Employed” is defined as the participant must not have been terminated
prior to the identified date.
   
Repayment
Provision:
The Participant in the 2017 Annual Incentive Compensation Program agrees and
acknowledges that this program is subject to any policies that the Compensation
Committee of the Board of Directors may adopt from time to time with respect to
the repayment to the Company of any benefit received pursuant to the program,
including “clawback” policies.

 
 
4

--------------------------------------------------------------------------------